Citation Nr: 1417744	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, to include major depressive disorder (MDD) and generalized anxiety disorder, as secondary to service-connected prostate cancer, status post radiation therapy.

2. The propriety of the reduction of the rating from 100 percent to 20 percent for the service-connected prostate cancer, status post radiation therapy, effective on November 1, 2011.

3. Entitlement to a disability rating in excess of 20 percent for the service-connected prostate cancer, status post radiation therapy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the RO that denied service connection for MDD and anxiety disorder and effectuated a reduction in the 100 percent rating to 20 percent for service-connected prostate cancer status post radiation therapy, effective on November 1, 2011.

In response to the August 2011 rating decision effectuating the reduction for the prostate cancer disability rating, the Veteran submitted a timely Notice of Disagreement disagreeing, in pertinent part, with the decision to deny him the continuation of a 100 percent rating .  

However, a Statement of the Case (SOC) that addresses the propriety of the reduction has not been issued.  The January 2012 SOC instead discussed whether the Veteran was entitled to a higher rating in excess of 20 percent for the service-connected prostate cancer.  

Although the Veteran's VA Form 9 indicates that he would also like to appeal the 20 percent rating assigned for the service-connected prostate cancer residuals, the RO has not addressed the Veteran's disagreement with his reduction.  

The Board emphasizes that a claim for restoration of a disability rating is completely separate from a claim for increase.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned for a service-connected disability.  

These claims require application of distinctive procedural requirements, burdens of proof and law and regulations. Thus, the issues on appeal have been characterized as described hereinabove.

Furthermore, and as will be discussed, a remand referable to the issue pertaining to the reduction is required in this case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The increased rating issue will also be remanded for further development.

A review of the Virtual VA paperless claims processing system reveals additional CAPRI records.  The Veterans Benefits Management System (VBMS) reveals documents that are not pertinent to the present appeal. 

The issues pertaining to the propriety of the reduction and a rating higher than 20 percent for the service-connected prostate cancer residuals are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The currently demonstrated psychiatric disorder, to include MDD and generalized anxiety disorder is shown as likely as not to be due to the service-connected prostate cancer, status post radiation therapy.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his innocently acquired psychiatric disability manifested by MDD and a generalized anxiety disorder is proximately due to or the result of the service-connected prostate cancer, status post radiation therapy.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Service connection on a secondary basis is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).

An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In statements and testimony provided in connection with his claim, the Veteran avers that his currently demonstrated MDD and generalized anxiety disorder are the result of dealing with his prostate cancer, to include radiation treatment and disabling residual manifestations.  

The Veteran was diagnosed with prostate cancer in 2007 and underwent radiation treatment in 2008.  Prior to the reduction in rating, the Veteran was assigned a 100 percent rating for the -connected prostate cancer residuals effective in February 2008.  

The VA treatment records showed mental health treatment since 2007 when the Veteran expressed concern regarding his prostate cancer diagnosis.  He was diagnosed with depression and anxiety in October 2007.  

Although the VA examination and medical opinion obtained in July 2011 and the addendum medical opinion obtained in September 2012 are against the claim, the Board finds that the medical opinions do not provide sufficient supporting rationale for concluding that the Veteran's depression and anxiety were caused by the service-connected prostate cancer.  

The VA examiners providing the opinions determined that the Veteran's psychiatric disorders were secondary to his financial concerns, not secondary to his prostate cancer.  Certainly, the VA treatment records are sufficient to show that the Veteran's psychiatric disorders are related to his financial problems.  

However, the Veteran's lay statements were not addressed by the examiners' opinions.  Furthermore, a December 2007 psychiatric assessment of the Veteran revealed depression, anxiety, and acute stress related to his "learning he had prostate cancer."  

Thus, given these statements, there is sufficient evidence in the record that the Veteran had psychiatric symptomatology in connection that was related to his prostate cancer treatment.  

Furthermore, the Veteran provided credible testimony discussing the onset of his MDD and anxiety disorder and showing that he began to get depressed right after he underwent radiation treatment for the prostate cancer.  The Veteran is certainly competent to identify to onset of observable symptomatology in dealing with prostate cancer residuals.  To this extent, he is found to have provided credible statements sufficient to link the onset of the identified depression and anxiety the time that his underwent treatment for the claimed prostate cancer.  

Thus, on this record, the Board finds that the evidence to be in relative equipoise in showing that the current acquired psychiatric disease as likely as not is due to the service-connected prostate cancer residuals and treatment.  

In resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder to include MDD and generalized anxiety disorder is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and generalized anxiety disorder, as secondary to service-connected prostate cancer status post radiation therapy, is granted.


REMAND

As noted, the Board finds that a remand of the issue pertaining to the reduction of the 100 percent rating for the service-connected prostate cancer and the current rating assignable for the residuals attributable to treatment therefor is necessary so that the RO can issue an appropriate SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran will then have an opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

As for the increased evaluation in excess of 20 percent (post reduction), in light of the Veteran's recent testimony alleging worsening of the residuals of his prostate cancer (post radiation), and because the outcome of his claim with respect to the rating reduction may impact his increased rating claim, the Board will remand such claims together.  

All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the increased evaluation claim must be remanded.

Accordingly, the remaining matters are REMANDED for the following action:

1. The RO should take all indicated action to send the Veteran and his representative a SOC that addresses the issue of the propriety of the reduction from 100 percent to 20 percent for service-connected prostate cancer status post radiation therapy, or alternatively, if the reduction was proper.  

All pertinent evidence and law and regulations relevant to the reduction claim in compliance with the holding in Manlincon v. West and in accordance with 38 C.F.R. § 19.29 (2013) must be provided, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  Only if the Veteran perfects an appeal by timely submitting a Substantive Appeal (VA Form 9) should this matter be returned to the Board for further appellate review.

2. The RO also should schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected prostate cancer residuals, status post radiation therapy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to include a PSA test, and all findings should be set forth in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected residuals of prostate cancer.  

The examiner should determine whether the Veteran currently manifests any local recurrence or metastasis of the original prostate cancer.  The examiner should further identify and discuss any current complaints of urinary incontinence, urinary frequency, erectile dysfunction, or other claimed manifestations, to include symptoms described in the March 2013 hearing.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


